Case 4:19-cv-00226 Document 441 Filed on 03/22/21 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAR 2 2 2001
ETE Nathan Oe
20210309-139 net, Clerk of Court
Devin Paul Cole CLERK OF COURT

02145549 Harris County Jail
1200 Baker St
Houston, TX US 77002

P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

 

Date: Tuesday, March 9, 2021
Case Number: 4:19-cv-00226
Document Number: 426 (1 page)
Notice Number: 20210309-139
Notice: The attached order has been entered.

 
 

NE Fer ee

 

 

OE 5 ae, ae er ae Te

Casé 4:19-cv- -00226 Document AA. Filed on 03/22/21 in TXSD Page : 2 0f2.

CLERK
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
POST OFFICE BOX 61010
HOUSTON, TEXAS 77208

OFFICIAL BUSINESS

    

"RETURN TO SENDER

NO LONGER IN CUSTODY OF

HARRIS COUNTY SHERIFF’S
OFFICE

 

 

po

ADR U.S. POSTAGE
Paes (7 abd
a ce ZIP 77002 4

eh 0001374615

 

 

 

 

 

outed States Courts
em District of Tex, ‘
FILE D "

ae MAR 22 an94

Nathan Ochsner, Clerk of Cour

 
